Citation Nr: 0908399	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a lumbar spine 
disorder.

7.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from 
October 27, 2006.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and March 2007 decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Lincoln, Nebraska.  In August 2008, the Veteran 
testified at a hearing before the undersigned.  

The issues of entitlement to service connection for knee and 
lumbar spine disorders as well as a higher evaluation for 
PTSD are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the 
claimant developed pes planus of the left foot as a result of 
his military service.

2.  Resolving reasonable doubt in the Veteran's favor, the 
claimant developed pes planus of the right foot as a result 
of his military service.

3.  The preponderance of the evidence is against a finding 
that hemorrhoids were present in-service or that hemorrhoids 
are related to service.


CONCLUSIONS OF LAW

1.  Left foot pes planus was incurred during military 
service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Right foot pes planus was incurred during military 
service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Hemorrhoids were not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified what specific evidence he is to provide 
and what evidence VA will attempt to obtain.  VA thirdly has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record and, in some 
cases, affording VA examinations or obtaining medical 
opinions.  38 U.S.C.A. § 5103A. 

As to entitlement to service connection for left and right 
foot disorders, as the decision below is a complete grant of 
the benefit sought on appeal a discussion of the VCAA and the 
effect it has on these claims is not needed.

As to entitlement to service connection for hemorrhoids, the 
Board finds that there is no issue as to providing an 
appropriate application form or completeness of the 
application.   Moreover, the Board finds that written notice 
provided in November 2006, prior to the appealed from rating 
decision fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing the 
assignment of a disability rating and an effective date as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service medical records.

In this regard, the Board notes that the Veteran's service 
treatment records, except for his June 1953 separation 
examination, are not available.  See Memorandum of 
Unavailability dated in November 2007.  Where, as here, 
"service medical records are presumed destroyed . . . the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The cases, however, do not establish a heightened 
"benefit of the doubt," but rather only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed.  The case law does not lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Moreover, the Board finds that VA has attempted to obtain the 
Veteran's service treatment records from alternative sources 
on several occasions, including the treatment records he 
alleged were at Fort Sill, Oklahoma for September 1951 to 
December 1951, and these efforts did not yield any additional 
records.  Therefore, since the RO has already notified the 
Veteran of the loss of his service treatment records in 
January 2007 and July 2008 letters, adjudication of his claim 
may go forward without these records.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim. . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Similarly, the Board recognizes that the Veteran was not 
afforded a VA examination in connection with his claim of 
service connection for hemorrhoids.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, the Board notes 
that there are no complaints of hemorrhoids in the Veteran's 
June 1953 separation examination or for many decades after 
service.  Moreover, the only evidence suggesting an 
etiological link between his hemorrhoids and his military 
service are the unsubstantiated lay allegations by the 
Veteran and his wife which statements are insufficient to 
trigger VA's duty to provide an examination.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (VA is not obligated 
to provide an examination for a medical nexus opinion where, 
as here, the supporting evidence of record consists only of a 
lay statement).  Accordingly, the Board finds that VA 
adjudication of the current claim may go forward without a VA 
examination.

Therefore, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Service Connection Claims

The Veteran contends that he has left and right foot 
disorders as well as hemorrhoids due to military service.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

Left and Right Foot Disorders

The law presumes a veteran to be in sound condition when 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of enrollment.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  As noted 
above, most of the Veteran's service treatment records are 
missing, including his medical examination upon entry into 
military service.  There is no medical evidence of a foot 
disability, including pes planus (flat feet), dated prior to 
service, and no medical evidence of a foot disability on 
entrance medical examination.

The Veteran claims that his foot disorders pre-existed 
military service and were aggravated by such service or that 
his current foot disorders were directly caused by his 
military service.  Since the Board must consider all theories 
of entitlement, it will first consider the direct service 
incurrence argument.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991). 

Initially, the Board notes that the record shows the 
Veteran's complaints and/or treatment for foot pain starting 
in 1994 diagnosed as pes planus, degenerative joint disease, 
and pes valgo planus.  See treatment records from the Mayo 
Clinic dated in April 1994; Lincoln Orthopaedic Center dated 
in October 1994 and March 2007; Dr. Fitzgibbons and Bergan 
Mercy Medical Center dated in November 1994, December 1994, 
and March 1995; Hanger Orthotics dated in September 2005; VA 
treatment records dated from September 2005 to October 2007; 
and VA examination dated in June 2007.  

As to the origins of the Veteran's foot disorders, the 
Veteran through his personal hearing testimony as well as 
through his and his wife's written statements to the RO 
reported, in essence, that the claimant had problems with 
foot pain and/or cramping in-service and since that time.  
Moreover, in a November 2005 statement, a friend who served 
with the Veteran reported on how he and the claimant had to 
make a 15 mile march with full packs and rifles during 
training.  Furthermore, D. P. Tewes, M.D., in October 2008 
opined that the Veteran had pes planus deformity and chronic 
pain in both feet and, after noting that the claimant's in-
service history included a 14-mile march with bilateral foot 
pain since that time, opined that ". . . it is as least as 
likely as not that his foot problems are connected to his 
participation in the service.  This is based on a reasonable 
degree of medical certainty." 

The record does not include the Veteran's service treatment 
records except for a June 1953 separation examination which 
is negative for complaints or diagnosis of a foot disorder.  
Additionally, no treatment records showing complaints, 
diagnoses, or treatment for any foot disorder appear in the 
record for more than 40 years following the Veteran's 1953 
separation from military service.  

However, in accordance with the United States Court of 
Appeals for the Federal Circuit's holding in Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), the Board 
concludes that the lay evidence presented by the Veteran, his 
wife, and his friend concerning the Veteran undergoing a 15-
mile march in-service and his having problems with foot pain 
since that time credible and ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  

Moreover, Dr. Tewes' October 2008 opinion that the Veteran's 
pes planus was caused by his military service was both based 
on an in-service history which is supported by the record 
(i.e., having foot pain ever since a long march in-service) 
and stands uncontradicted by any other competent medical 
evidence of record.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  While the June 2007 VA examiner opined that the 
Veteran's pes planus was not aggravated by military service, 
neither that examiner nor any other healthcare professional 
contradicts Dr. Tewes' opinion that the claimant's current 
bilateral pes planus was caused by his military service.

Under such circumstances, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the medical 
evidence of record shows that bilateral pes planus was 
incurred during his military service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303.  Accordingly, service 
connection for bilateral pes planus is granted. 

The appeal is allowed.

Hemorrhoids

The Veteran essentially contends that he incurred chronic 
hemorrhoids due to an incident of severe diarrhea due to food 
poisoning during service.

Initially, the Board notes that the Veteran's only available 
service treatment record, his June 1953 separation 
examination, is negative for hemorrhoids.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Moreover, the Board finds that the length of time between the 
Veteran's separation from active duty in 1953 and first being 
diagnosed with hemorrhoids over forty years later in 2005 is 
persuasive evidence against continuity of symptomatology.  
See 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Also see April 2005 treatment 
records from M. P. Martin, M.D., and June 2005 and December 
2007 colonoscopy reports. 

In reaching the above conclusion regarding continuity of 
symptomatology, the Board acknowledges that the Veteran and 
his wife are competent to give evidence about what they see 
and feel; for example, the Veteran is competent to report 
that he had pain in his rectum and blood in his stool since 
service.  See Buchanan, supra.  However, neither the Veteran 
nor his wife are competent to diagnose the problem as having 
been caused by hemorrhoids because neither has the required 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, their assertions that the Veteran 
had problems with hemorrhoids since service are contrary to 
what is shown in the in-service and post-service medical 
records, including the June 1953 separation examination which 
was negative for hemorrhoids.  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or link 
between the post-service hemorrhoids and an established 
injury, disease, or event of service origin.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

While the Veteran, his wife, and his representative have 
claimed otherwise, the Board does not find these lay 
assertions credible because as lay persons they do not have 
the required medical expertise to give such an opinion.  
Evans, supra; Espiritu, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
hemorrhoids.  See 38 C.F.R. § 3.303. 

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See also, e.g., Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for left foot pes planus is granted.

Service connection for right foot pes planus is granted.

Service connection for hemorrhoids is denied.


REMAND

As to the claims of service connection for knee disorders and 
a lumbar spine disorder, the Board notes that the Veteran 
alleges that his disabilities were caused by his foot 
disorders.

In this regard, the Board notes that in November 2006 Dr. 
Tewes reported that the Veteran's "back and knee pain may be 
associated with his foot problems."  However, in October 
2008 Dr. Tewes reported that he could not "comment on 
whether or not [the Veteran's foot problems] ha[ve] any 
effect . . . relative to his knees or back."  

Given the speculative nature of Dr. Tewes' opinion, the Board 
finds that a remand is required to obtain a clarifying 
medical opinion as to the relationship, if any, between any 
of the Veteran's current knee and low back disorders and his 
newly service-connected bilateral pes planus.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.310 (2008); McLendon, supra; Lathan 
v. Brown, 7 Vet. App. 359 (1995).  In this regard, the Board 
notes that when readjudicating the claim the Veteran should 
be provided updated VCAA notice which notice includes notice 
of the recent amendments to 38 C.F.R. § 3.310 (2008) (71 Fed. 
Reg. 52744 (2006)).  38 U.S.C.A. § 5103A; Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

As to the claim for a higher evaluation for PTSD, the Board 
notes that the Veteran's VA physician, in letters dated in 
November 2007 and August 2008, opined that he is unable to 
work or totally disabled because of his PTSD.  On the other 
hand, medical records found in the claims file do not 
otherwise document the Veteran being unemployed or 
unemployable due to his PTSD.  

A November 2006 VA outpatient treatment record reflects that 
the Veteran's treating physician (the same examiner who wrote 
the November 2007 and August 2008 letters) indicated that the 
Veteran's GAF score was 55.  At VA examinations in February 
2007 and February 2008, it was opined that his PTSD caused 
only an occasional decrease in work efficiency and/or 
intermittent period of inability to perform occupational 
tasks.  Moreover, it was opined at those VA examinations that 
the Veteran's GAF score was 60 - indicating that his PTSD was 
only manifested by only moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th Edition (1994) (DSM-IV).  

Given the conflicting medical evidence found in the record as 
to the severity of the Veteran's PTSD, the Board finds that a 
remand is required to obtain another examination of the 
claimant to reconcile this evidence as well as to obtain a 
medical opinion as to whether the severity of his PTSD 
fluctuated during the pendency of the appeal.  38 U.S.C.A. 
§ 5103A(d); Fenderson v. West, 12 Vet. App. 119 (1999).  The 
need to remand the claim for another VA examination is 
further supported by the fact that the February 2008 VA 
examination was conducted without the examiner having the 
Veteran's claims file.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the Veteran 
with updated VCAA notice regarding his 
claims for secondary service connection, 
including notice of the amendment to 
38 C.F.R. § 3.310, and provide the 
Veteran an opportunity to respond. 

2.  The RO/AMC should afford the Veteran 
a VA orthopedic examination in order to 
ascertain the relationship, if any, 
between any current knee and lumbar spine 
disorders and his service-connected 
bilateral pes planus.  The claims folder 
is to be furnished to the examiner for 
review.  Following a review of the 
relevant evidence, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner must address the 
following questions: 

(a)  What are the current diagnoses 
of the Veteran's knee and/or lumbar 
spine disorders?

(b)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any current knee 
and/or lumbar spine disorders were 
caused by his service-connected 
bilateral pes planus?  

(c)  Is it at least as likely as not 
that the Veteran's service-connected 
bilateral pes planus aggravated any 
of his knee and/or lumbar spine 
disorders?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of knee and/or 
lumbar spine disorder present (i.e., a 
baseline) before the onset of the 
aggravation.

If the examiner must resort to 
speculation to answer any question, he or 
she should so indicate.  The examiner is 
also requested to provide a rationale for 
any opinion expressed. 

3.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a 
psychiatric examination.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including psychiatric testing, 
must be accomplished and all clinical 
findings should be reported in detail.  
The examiner should assign a GAF score 
for the Veteran's PTSD, and review the 
medical evidence in the claims file, 
including reports of VA examinations 
conducted in February 2007 and 2008, VA 
outpatient treatment records, and letters 
written by a VA physician in November 
2007 and August 2008.  The examiner 
should comment on the opinion by the 
claimant's VA physician that his PTSD 
renders him unemployable, and provide a 
medical opinion as to whether the 
severity of the PTSD fluctuated during 
the pendency of the appeal.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken in 
accordance with the Court's holding in 
Dingess, supra.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

5.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO/AMC must readjudicate 
the Veteran's claims.  As to the claim 
for a higher evaluation for PTSD, such 
readjudication should taking into account 
whether "staged" ratings are 
appropriate.  Fenderson, supra.  If any 
of the claims remain denied, the RO/AMC 
should issue an appropriate SSOC that 
includes citation to 38 C.F.R. § 3.310 as 
well as Allen, supra, and provide the 
Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


